Case 0:21-cv-60947-RS Document 4 Entered on FLSD Docket 05/04/2021 Page 1 of 1
JS 44 (Rev. 10/20) FLSD Revised 02/12/2021 CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as r
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of
the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM) NOTICE: Attorneys MUST Indicate All Re-filed Cases Below.

I. (a) PLAINTIFFS DEFENDANTS
SCHMIDT, JUSTIN CHETU, INC. AND ATAL BANSAL

uired by law, except as provided
‘ourt for the purpose of initiating

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

County of Residence of First Listed Defendant Broward
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

NOTE:
c) Att Firm Name, Address, and Telephone Numbe
a ORNS ok Bane SH and "peptone Member
300 SW Ist Ave., Suite 155, Fort Lauderdale, FL 33301

954-283-4864
(d) Check County Where Action Arose: [1 MIAMI-DADE 0 monroe

Attorneys (If Known}

BROWARD []PALMBEACH [] MARTIN OST.LUcIE CUINDIANRIVER [] OKEECHOBEE [] HIGHLANDS

 

Il. BASIS OF JURISDICTION Ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff)

(For Diversity Cases Only) and One Box for Defendant)

(Place an “X” in One Box Only)

 

[1 US. Government 3 Federal Question PIF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State oO (11 Incorporated or Principal Place O4
of Business In This State
(1 2 US. Government (4 Diversity Citizen of Another State 02 [) 2 Incorporated and Principal Place O5 5
Defendant (Indicate Citizenship of Parties in Item LD) of Business In Another State
Citizen or Subject of a 03 1 3 Foreign Nation Oe 6
Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only) Click here for: Nature of Suit Code Descriptions ;
CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY | OTHER STATUTES
(1110 Insurance PERSONAL INJURY PERSONAL INJURY [1] 625 Drug Related Seizure (I 422 Appeal 28 USC 158 (1 375 False Claims Act
[1120 Marine (1310 Airplane (1 365 Personal Injury - of Property 21 USC 881 [[] 423 Withdrawal 1 376 Qui Tam (31 USC
£] 130 Miller Act (1315 Airplane Product Product Liability C1 690 Other 28 USC 157 3729 (a))
C1 140 Negotiable Instrument Liability (1 367 Health Care/ (1 400 State Reapportionment
(1150 Recovery of Overpayment [1320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS (1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury C2] 820 Copyrights 1 430 Banks and Banking
(151 Medicare Act (330 Federal Employers? Product Liability (1 830 Patent : (1 450 Commerce
(1152 Recovery of Defaulted Liability 1 368 Asbestos Personal oO matey bras Applicaton CI 460 Deportation
‘ Injury Product Liability Fademat 470 Racketeer Influenced and
Student Loans (71340 Marine ae Detead Trae Secrets O Corrupt Organizations
(Excl. Veterans) 111345 Marine Product LABOR social srcunry 0 #4, Cosumg credit
[1153 Recovery of Overpayment Liability PERSONAL PROPERTY [[] 710 Fair Labor Standards 1 861 HIA (139580) oO Prisca ee Cee
of Veteran’s Benefits (1350 Motor Vehicle (1 370 Other Fraud Act C] 862 Black Lung (923) [1 490 Cable/Sat TV
2] 160 Stockholders’ Suits [1355 Motor Vehicle (1 371 Truth in Lending [J 720 Labor/Memt. Relations [] 863 DIWC/DIWW (405(g)) 1] 850 Securities‘Commodities/
(1190 Other Contract Product Liability (1 380 Other Personal (1 740 Railway Labor Act (J 864 SSID Title XVI Exchange
[1195 Contract Product Liability [1360 Other Personal Property Damage {@ 751 Family and Medical [1 865 RSI (405(g)) ( 890 Other Statutory Actions
(21196 Franchise Injury (J 385 Property Damage Leave Act (1 891 Agricultural Acts
(11362 Personal Injury - Product Liability (J 790 Other Labor Litigation C] 893 Environmental Matters
Med. Malpractice (1 791 Empl. Ret. Inc. 1] 895 Freedom of Information
REAL PROPERTY : CIVIL RIGHTS PRISONER PETITIONS Security Act FEDERAL TAX SUITS Act
[1] 210 Land Condemnation (1440 Other Civil Rights Habeas Corpus: (1 870 Taxes (U.S. Plaintiff (1) 896 Arbitration
(4 220 Foreclosure C441 Voting LO 463 Alien Detainee or Defendant) 1 899 Pecan soneedie
: i 871 IRS—Thi 26 US A i f
C1 230 Rent Lease & Ejectment “e Employment Oo Sentences . Ci 57 LARS —Therd Party 260USC aa cy Dens i ° .
Housin: . Onstitutionality of State
(1 240 Torts to Land ee ine Other: Since
(1) 245 Tort Product Liability (11445 Amer. w/Disabilities- [1] 530 General IMMIGRATION
CJ 290 All Other Real Property Employment [] 535 Death Penalty (2) 462 Naturalization Application
[1446 Amer. w/Disabilities - [] 540 Mandamus & Other (C] 465 Other Immigration
Other C1 550 Civil Rights Actions
(1448 Education [1 555 Prison Condition
560 Civil Detainee —
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only) oO .
1 Original 2 Removed 3 Re-filed 4 Reinstated 5 Transferred from 6 Multidistrict 7 Appeal t 8 Multidistr:
o Proceeding from State O (See VI o or O another district Litigation Oo Disrict Fad e O a nesta Co ued on
Court below) Reopened (specify) Transfer oe Hon Ppetiate Court
from Magistrate —_ Direct
Judgment File
VI. RELATED/ (See instructions): a) Re-filed Case YES tmNO b) Related Cases CYES fy NO
RE-FILED CASE(S) JUDGE: DOCKET NUMBER:

 

Cite the U.S. Civil Statute under which you are filing and Write a Brief Statement of Cause (Do not cite jurisdictional statutes unless diversity):
VII. CAUSE OF ACTION US. Civil Statute: 29 USC 2615. Brief Statement: Violation of FMLA.

LENGTH OF TRIAL via 3.5 days estimated (for both sides to try entire case)

 

 

 

     

 

VI. REQUESTED IN CHECK IF THIS IS A CLASS ACTION . : .
1
COMPLAINT: O UNDER FRCP. 23 oEMAND $ CHECK YES only if demanded in complaint

a JURY DEMAND: Yes _ CINo

ABOVE INFORMATION IS TRUE & CORRECT TO THE BEST OF MY KNOWLEDGE

DATE GNATOR BNE) ‘CORD

Wey 4,202.)
FOR OFFICE USE ONLY : RECEIPT # AMOUNT IFP JUDGE MAG JUDGE

 

 

 
